



Exhibit 10.5
 
REGISTRATION RIGHTS AGREEMENT


 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the date of
the signature of the Company set forth on the signature pages hereto, by and
among MDU COMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation, with its
principal offices at 60-D Commerce Way, Totowa, New Jersey 07512 (including its
wholly-owned subsidiary, MDU Communications (USA) Inc., as more fully described
below, the “Company”), and each person identified as a Holder on the signature
pages hereto (collectively, the “Holders”). All terms used herein but not
defined herein shall have the meaning given to them in the Purchase Agreement
(as defined below).
 
WITNESSETH:
 
WHEREAS, the Company and the Holders have entered into a Warrant to Purchase
Common Stock dated as of September 11, 2006, providing, among other things, for
the right of the Holders to acquire for each (1) warrant (1) share (each a
“Share,” collectively, the “Shares”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), at an exercise price of $___ per share
(each a “Warrant,” collectively the “Warrants”); and


WHEREAS, it is a condition to the closing of the Loan and Security Agreement
between Holder and MDU Communications (USA) Inc. dated as of even date herewith
that the Company execute and deliver this Agreement and provide for the
registration rights set forth herein.


NOW, THEREFORE, the parties, in consideration of the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agree as
follows:
 
SECTION 1
 
DEFINITIONS
 
For purposes of this Agreement the following terms shall be defined as follows:
 
The term the “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
The terms “register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and pursuant to Rule 415
under the Securities Act or any successor rule providing for offering securities
on a continuous basis (“Rule 415”), and the declaration or ordering of
effectiveness of such registration statement or document by the SEC.
 
The term “Registrable Securities” means the Warrants and any securities issued
or issuable in respect thereof in connection with, among other things, a
dividend, distribution or split, recapitalization, merger, consolidation, any
reorganization or other distribution with respect to or in exchange for or in
replacement of the and the shares of Common Stock issued upon the exercise of
the Warrants (the “Warrant Shares”).
 
The term “Registration Statement” means any registration statement or comparable
document of the Company under the Securities Act through which a public sale or
distribution of the Company's securities may be registered (except a form
exclusively for the sale or distribution of securities in connection with an
employee or consultant stock option or purchase plan or for use exclusively in
connection with a business combination), the prospectus contained therein and
all amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.
 
The term the “Securities Act” means the Securities Act of 1933, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2
 
REGISTRATION RIGHTS
 
2.1    Shelf Registration.
 
(a)    Upon demand by Holder of the Warrant, the Company shall prepare and file
a Registration Statement on a form that shall (A) be available for the sale of
the Registrable Securities by the selling Holders thereof and (B) comply as to
form with the requirements of the applicable form on which such Registration
Statement is filed and include all financial statements required by the SEC to
be filed therewith (“Shelf Registration”) with the SEC to provide for the offer
and sale of the Registrable Securities within _____________ days of such demand
and shall cause the Shelf Registration to become effective under the Act no
later than the earlier of (i) ________ days from the date of such demand, and
(ii) the sixth (6th) business day following the date on which the Company is
notified by the SEC that such Shelf Registration will not be reviewed or is no
longer subject to further review and comments (“Effective Date”).
 
(b)    In the event the Shelf Registration is not declared effective by the
Effective Date, the Company shall promptly, but no later than ten (10) days from
the Effective Date, issue to the Holder, any designee or assignee thereof, or
each then holder of the Registrable Securities (“Holder”) a number of shares of
Common Stock equal to four percent (4%) of the sum of the number of Common Stock
issuable upon exercise of the Warrants issued to the Holder. In addition, for
each thirty (30) day period (each such period consisting of thirty consecutive
days) after the Effective Date that the Shelf Registration has not been declared
effective (each a “Default Period”), the Company shall be obligated to issue to
the Holder (or any assignee thereof) a number of shares of Common Stock equal to
two percent (2%) of the sum of the number of (x) shares of Common Stock issuable
upon exercise of the Warrants issued to the Holder and (y) the number of
Liquidated Damages Shares (as defined below) issuable pursuant to this Section
2.1(b) prior to the date of determination. Any issuances of Common Stock the
Company is obligated to make for subsequent Default Periods shall be made no
later than ten (10) days from the last day of such Default Period. Each share of
Common Stock issued pursuant to this Section 2.1(b) shall be hereinafter
referred to as a “Liquidated Damages Share.”
 
(c)    Notwithstanding the foregoing, the Company’s obligation to issue the
Liquidated Damages Shares in connection therewith shall cease one (1) year from
the date hereof so long as the Company has remained current, and remains current
for at least one (1) contiguous year thereafter, with respect to all of its
filings required under to the Exchange Act (the “Filings”). Further, should the
Company be not be listed on any securities exchange at the time of the demand,
it shall incur no liability for Liquidated Damages Shares.


(d)    The Holder may demand the Company register such Registrable Securities at
any time and up to three times in total, provided however that all such costs
incurred in connection with such Registration shall be borne as follows: (i) the
expenses for the first demand shall be borne by the Company except to the extent
such demand occurs within one (1) year from the date hereof , in which case the
expenses shall be borne by the Holder; (ii) the expenses for the demands after
the first year following the date hereof shall be borne by the Holder except to
the extent Holder bore the expenses for a demand in the first year following the
date hereof, in which case Company shall bear the cost for the second demand and
Holder shall bear the cost for the third demand.
 
2.2    Piggyback Registration. From and after the Closing Date and until such
time as the Registrable Securities are freely saleable under Rule 144
promulgated under the Securities Act without volume limitations, if the Company
shall determine to proceed with the preparation and filing of a Registration
Statement in connection with the proposed offer and sale of any of its
securities by it or any of its security holders (other than a registration
statement on Form S-4, S-8 or other limited purpose form), the Company will give
written notice of its determination to all record holders of the Registrable
Securities. Upon receipt of a written request from any such holder within thirty
(30) days after receipt of any such notice from the Company, the Company will,
except as herein provided, cause all the Registrable Securities owned by such
holders to be included in such Registration Statement, all to the extent
requisite to permit the sale or other disposition by the prospective seller or
sellers of the Registrable Securities to be so registered. If any registration
pursuant to this Section 2.2 shall be underwritten in whole or in part, the
Company may require that the Registrable Securities requested for inclusion
pursuant to this Section 2.2 be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriters.
The obligation of the Company under this Section 2.2 shall be unlimited as to
the number of Registration Statements to which it applies.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 3
 
REGISTRATION PROCEDURES
 
If and whenever the Company is required by the provisions of Sections 2.1 or 2.2
to effect the registration of Registrable Securities under the Securities Act,
the Company will:
 
3.1    use its best efforts to cause such a Registration Statement to become and
remain effective for a period of two (2) years; provided, however, that any
Registration Statement filed pursuant to Section 2.2 may be kept effective for
such lesser period of time until which all Registrable Securities included
thereunder are freely salable (without restriction, except with regard to
Registrable Securities held by persons deemed to be “affiliates” of the Company)
under Rule 144, if applicable.
 
3.2    prepare and file with the SEC such amendments to such Registration
Statement and supplements to the prospectus contained therein as may be
necessary to keep such Registration Statement effective for the period of time
described in paragraph (a) above.
 
3.3    furnish to the security holders participating in such registration and to
the underwriters of the securities being registered such reasonable number of
copies of such Registration Statement, preliminary prospectus, final prospectus
and such other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;
 
3.4    use its best efforts to register or qualify the securities covered by the
Registration Statement under such state securities or blue sky laws of such
jurisdictions as such participating holders may reasonably request in writing
within twenty (20) days following the original filing of such Registration
Statement, except that the Company shall not for any purpose be required to
execute a general consent to service of process or to qualify to do business as
a foreign corporation in any jurisdiction wherein it is not so qualified;
 
3.5    in the event that a registration involves an underwritten offering, enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter or such offering;
 
3.6    notify the security holders participating in such registration, promptly
after it shall receive notice thereof, of the time when the Registration
Statement has become effective or a supplement to any prospectus forming a part
of the Registration Statement has been filed;
 
3.7    notify such holders promptly of any request by the SEC for the amending
or supplementing the Registration Statement or prospectus or for additional
information;
 
3.8    notify such holders promptly of the Company’s reasonable determination
that a post-effective amendment to a Registration Statement or prospectus would
be appropriate;
 
3.9    prepare and file with the SEC, promptly upon the request of any such
holders, any amendments or supplements to the Registration Statement or
prospectus which, in the opinion of counsel for such holders (and concurred in
by counsel for the Company), is required under the Securities Act or the rules
and regulations thereunder in connection with the distribution of the
Registrable Shares;
 
 
3

--------------------------------------------------------------------------------

 
 
3.10    prepare and promptly file with the SEC and promptly notify such holders
of the filing of such amendment or supplement to the Registration Statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Securities Act, any event shall have occurred as the result of which
any such prospectus or any other prospectus as then in effect would include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances in which they
were made, not misleading;
 
3.11    advise such holders, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of the Registration Statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued;
 
3.12    at the request of holders of a majority of the Registrable Securities
included in the Registration Statement, furnish to the underwriters on the date
that the Registrable Securities are delivered to underwriters for sale in
connection with a registration pursuant to this Agreement (i) an opinion, dated
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters and (ii) a letter
dated such date, from the independent certified accountants of the Company, in
form an substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters;
 
3.13    make available for inspection by any underwriters participating in an
offering covering Registrable Securities, and the counsel, accountants or other
agents retained by any such underwriter, all pertinent financial and other
records, corporate documents, and properties of the Company, and cause the
Company's officers, directors and employees to supply all information reasonably
requested by any such underwriters in connection with such offering;
 
3.14    if the Common Stock is then listed on a national securities exchange,
cause the Registrable Securities to be listed on such exchange, or if reported
on NASDAQ, to be reported on NASDAQ;
 
3.15    provide a transfer agent and registrar, which may be a single entity,
for the Registrable Securities not later than the effective date of the
Registration Statement in which Registrable Securities are included; and
 
3.17    comply with all applicable rules and regulations of the Commission and
make generally available to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder no
later than forty five (45) days after the end of any twelve (12) month period
(or ninety (90) days after the end of any twelve (12) month period if such
period is a fiscal year) commencing on the first day of the first fiscal quarter
of the Company, after the effective date of the Shelf Registration Statement,
which statements shall cover said twelve (12) month period.
 
SECTION 4
 
EXPENSES
 
With respect to each inclusion of Registrable Securities in a Registration
Statement pursuant to Sections 2.1 and 2.2 hereof, the fees, costs and expenses
of registration to be borne by the Company (except as set forth in Section
2.1(c) shall include, all registration, filing, and NASD fees; printing
expenses, fees and disbursements of counsel and accountants for the Company; all
legal fees and disbursements and other expenses of complying with state
securities or blue sky laws of any jurisdictions in which the securities to be
offered are to be registered and qualified. Fees and disbursements of counsel
and accountants for the selling security holders shall be borne by the selling
security holders, and security holders participating in such registration shall
bear their pro rata share of the underwriting discounts and commissions and
transfer taxes.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 5
 
CERTAIN OBLIGATIONS OF HOLDERS
 
Each Holder agrees that, upon receipt of any notice from the Company of the
happening of (i) any event of the kind described in 3.6, 3.7, 3.8, 3.10 or 3.11
hereof, or (ii) a determination by the Company’s Board of Directors that it is
advisable to suspend use of the prospectus for a discrete period of time due to
pending corporate developments such as negotiation of a material transaction
which the Company, in its sole discretion after consultation with legal counsel,
determines it would be obligated to disclose in the Shelf Registration, which
disclosure the Company believes would be premature or otherwise inadvisable at
such time or would have a material adverse effect on the Company and its
stockholders, such Holder will forthwith discontinue disposition of such
Registrable Securities covered by the Shelf Registration or prospectus until
such Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3.2 hereof, or until such Holder is advised in writing
by the Company that the use of the applicable prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus. The period of time
in which the use of a prospectus or Shelf Registration is so suspended shall be
referred to as a “Black-Out Period.” The Company agrees to so advise such Holder
promptly of the commencement and termination of any such Black-Out Period, and
the Holder agrees to keep the fact of such Black-Out Period confidential. The
Company shall not impose a Black-Out Period under this Section 5 for more than
thirty (30) consecutive days and not more than twice in any given twelve (12)
month period; provided, that at least ninety (90) days must pass between
Black-Out Periods. Notwithstanding the foregoing, the Company may suspend the
effectiveness of any Shelf Registration if the Commission rules and regulations
prohibit the Company from maintaining the effectiveness of a Shelf Registration
because its financial statements are stale at a time when its fiscal year has
ended or it has made an acquisition reportable under Item 2 of Form 8-K or any
other similar situation until the earliest time in which the SEC would allow the
Company to re-effect a Shelf Registration (provided that the Company shall use
its reasonable best efforts to cure any such situation as soon as possible so
that the Shelf Registration can be made effective at the earliest possible
time).
 
SECTION 6
 
INDEMNIFICATION.
 
6.1    The Company will indemnify and hold harmless each holder of Registrable
Securities which are included in a Registration Statement pursuant to the
provisions of Sections 2.1 and 2.2 hereof, such Holder’s directors and officers,
and any underwriter (as defined in the Securities Act) for such holder and each
person, if any, who controls such holder or such underwriter within the meaning
of the Securities Act, from and against, and will reimburse such holder and each
such underwriter and controlling person with respect to, any and all loss,
damage, liability, cost and expense to which such holder or any such underwriter
or controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in a Registration Statement, any prospectus contained therein or any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading; provided, however, that the Company will not be
liable in any such case to the extent that any such loss, damage, liability,
cost or expenses arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
written information furnished by such holder, such underwriter or such
controlling person specifically for use in the preparation thereof.     
 
 
5

--------------------------------------------------------------------------------

 
 
6.2    Each holder of Registrable Securities included in a registration pursuant
to the provisions of Sections 2.1 and 2.2 hereof will indemnify and hold
harmless the Company, its directors and officers, any controlling person and any
underwriter from and against, and will reimburse the Company, its directors and
officers, any controlling person and any underwriter with respect to, any and
all loss, damage, liability, cost or expense to which the Company or any
controlling person and/or any underwriter may become subject under the
Securities Act or otherwise, insofar as such losses, damages, liabilities, costs
or expenses are caused by any untrue statement or alleged untrue statement of
any material fact contained in the Registration Statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was so made in reliance upon
and in strict conformity with written information furnished by or on behalf of
such holder specifically for use in the preparation thereof and provided
further, that the maximum amount that may be recovered from any holder shall be
limited to the net amount of proceeds received by such holder from the sale of
the Registrable Securities.
 
6.3    Promptly after receipt by an indemnified party under this Section 6 of a
notice of the commencement of any action (including any governmental action)
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party hereunder, deliver to the indemnifying party a written
notice of the commencement thereof. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 6 only to the extent prejudicial to its ability to
defend such action, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to an
indemnified party otherwise than under this Agreement. The indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume control of the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party shall have the right
to retain its own counsel, with the reasonable fees and expenses to be paid by
the indemnifying party, if in the reasonable determination of counsel for the
indemnifying party, representation of such indemnified party by the counsel
obtained by the indemnifying party would be inappropriate due to actual or
potential conflicting interests between such indemnified party and any other
party represented by such counsel in such proceeding. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party pursuant to the provisions of paragraph 6.1 or 6.2 above for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, unless (i) the
indemnified party shall have employed counsel in accordance with the provisions
of the preceding sentence, (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after the notice of the commencement
of the action or (iii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party.
 
SECTION 7
 
ADDITIONAL RIGHTS AND OBLIGATIONS
 
7.1    Contribution. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 hereof to the extent permitted by law, provided that (i)
no contribution shall be made under circumstances where the maker would not have
been liable for indemnification pursuant to the provisions of Section 6 hereof,
(ii) no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution by any seller of
Registrable Securities shall be limited to the net amount of proceeds received
by such seller from the sale of such Registrable Securities.
 
 
6

--------------------------------------------------------------------------------

 
 
7.2    Assignable Rights. The rights with respect to the Registrable Securities
under this Agreement shall, in addition to being for the benefit of the parties
hereto, be for the benefit of and enforceable by a transferee of the Registrable
Securities. The obligations of the Company contained in this Agreement shall be
binding upon any successor to the Company and continue to be in effect with
respect to any securities issued by any successor to the Company in substitution
or exchange for any Registrable Securities.
 
7.3    Reports Under Securities Exchange Act. With a view to making available to
the holders of Registrable Securities the benefits of SEC Rule 144 and any other
rule or regulation of the SEC that may at any time permit the holders of the
Registrable Securities to sell securities of the Parent to the public without
registration, the Company agrees to:
 
(a)    make and keep public information available, as those terms are understood
and defined in SEC Rule 144, at all times;
 
(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(c)    furnish to each holder of Registrable Securities, forthwith upon request
(i) a written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, the Securities Act and the Exchange Act, (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company and (iii) such other information
as may be reasonably requested in availing the holders of any Registrable
Securities of any rule or regulation of the SEC which permits the selling of any
such securities without registration.


SECTION 8
 
MISCELLANEOUS PROVISIONS
 
8.1    Waivers and Amendments. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders that hold at least
two-thirds (66⅔%) of the Registrable Securities held by all Holders. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon all Holders and the Company. The failure of any party to exercise any right
or remedy under this Agreement or otherwise, or the delay by any party in
exercising such right or remedy, shall not operate as a waiver thereof.
 
8.2    Notices. Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if delivered via fax, personally or by nationally recognized
overnight courier service or sent by registered or certified mail, return
receipt requested, addressed to such address as may be given herein; provided,
however, that notices with respect to Sections 3.6, 3.7 and 3.8 hereof may be
delivered via email; and, except as otherwise noted herein, must be addressed as
follows:
 
if to the Company, to:
 
MDU Communications International, Inc.
60-D Commerce Way
Totowa, New Jersey 07512
Attn: Sheldon Nelson
Facsimile: (973) 237-9499


if to any Holder, to the address shown on such Holder’s signature page hereto,
marked for attention as there indicated,
 
 
7

--------------------------------------------------------------------------------

 
 
or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance with the provisions of
this Section 8.2. Any such notice or communication will be deemed to have been
received: (A) in the case of facsimile, email or personal delivery, on the date
of such delivery; (B) in the case of nationally-recognized overnight courier, on
the next business day after the date sent; and (C) if by registered or certified
mail, on the third business day following the date postmarked.
 
8.3    Descriptive Headings and References. The descriptive headings herein have
been inserted for convenience only and are not deemed to limit or otherwise
affect the construction of any provisions hereof.
 
8.4    Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed under the internal laws of the State of New York without regard to
conflict of law rules. The parties hereby submit to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the
Federal courts located in the Southern District of New York, with respect to any
action or legal proceeding commenced by either party with respect to this
Agreement or the Registrable Securities. Each party irrevocably waives any
objection it now has or hereafter may have respecting the venue of any such
action or proceeding or the inconvenience of such forum, and each party consents
to the service of process in any such action or proceeding in the manner set
forth for the delivery of notices herein.
 
8.5    Waiver of Jury Trial. The parties hereby waive their rights to a trial by
jury in any action or proceeding involving any matter arising out of or relating
to this Agreement or to the Registrable Securities.
 
8.6    Counterparts. This Agreement may by executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.
 
8.7    Entire Agreement. This instrument contains the entire agreement of the
parties, and there are no representations, covenants or other agreements except
as stated or referred to herein.
 
8.8    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be deemed prohibited or
invalid under such applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, and such prohibition or invalidity
shall not invalidate the remainder of such provision or the other provisions of
this Agreement.
 
8.9    Third Party Beneficiaries. Except as expressly provided herein, no
provision of this Agreement is intended to confer any rights, benefits or
remedies upon any person other than the parties hereto and their respective
successors and assigns.
 
8.10    Remedies. The Holders, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, shall be entitled to
specific performance of their rights under this Agreement. The Company agrees
that monetary damages would not be adequate compensation for any loss incurred
by any Holder by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive in any action for specific performance the defense
that a remedy at law would be adequate.
 
8.11    Further Assurances. Each of the parties hereto shall execute and deliver
such documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions, authorizations or other actions by, or
giving any notices to, or making any filings with, any governmental authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
on the day and year first set forth above.
 

        MDU COMMUNICATIONS INTERNATIONAL, INC.  
   
   
  Date: ______________ By:      

--------------------------------------------------------------------------------

Sheldon Nelson   President and Chief Executive Officer




Attest:  
   
By: ______________________________
Name: ____________________________
Title: _____________________________




[HOLDER SIGNATURE PAGES FOLLOW]


 
9

--------------------------------------------------------------------------------

 
 
HOLDER SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT
 
The undersigned Holder hereby executes this counterpart signature page to the
Registration Rights Agreement, dated as of September 11, 2006 by and among MDU
COMMUNICATIONS INTERNATIONAL, INC. and certain Holders, including the
undersigned.
 

  Holder: 

 
 
10

--------------------------------------------------------------------------------

 


 

